DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment was filed on 6/7/2022.
Claims 1-6 are pending.
Replacement drawing for Figures 5A-5C are accepted. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims have been amended to add “a portable device comprising an embedded imaging device” for which a new reference is brought in. See the rejection below for detail. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0221882 to Crandall et al. (hereafter, “Crandall”) in combination with US 2008/0180794 to Tafas et al. (hereafter, “Tafas”), and further in view of US 2006/0067680 to Yang.
With regards to claim 1, Crandall discloses a desktop slide scanner (Fig. 20 and 22, slide scanner 270, starting at paragraph [0150]), comprising: [a portable device comprising an embedded imaging device]; a frame that defines a seat into which the portable device is disposed (stage 14, Fig. 22, paragraph [0155], stage 14 includes ‘frame’ area) and a detector eye that aligns an embedded imaging device of the portable device with the frame (the strips – as they load on the stage/frame – are aligned, knowing the dimensions of the previous strip. Paragraphs [0113-0122], also see paragraphs [0076-0093]); an imaging portal mounted to the frame that includes a lens having a predetermined magnification (line scan camera 18, lens, 16, Fig. 22, paragraph [0071, 0155, 0158-0166]); and [a light-tight enclosure that is received within the frame, the light-tight enclosure further including] a moveable slide tray having a slide seat adapted to receive a slide, wherein the slide tray is moved within the light-tight enclosure and imaged by the embedded imaging device (sample 12 received on frame/stage 14, Fig. 22, light source 31, illumination optics 32; paragraphs [0159-0161] for example, where the sample is only illuminated if the light source is activated, otherwise the sample is in light-tight enclosure when received within the frame, then imaged by the camera), and wherein the images are magnified at the predetermined magnification by the lens within the imaging portal (paragraphs [0123-0126] and [0162-0166]).
However, Crandall does not expressly teach a light-tight enclosure that is received within the frame. Tafas teaches a light-tight enclosure that is received within the frame, the light-tight enclosure further including (paragraph [0011-0012, 0044, 0048, 0060, 0063, 0064, and so on]). Yang teaches a portable device comprising an embedded imaging device (Figure 5 for example where image sensor 52 is enclosed within the casing 51 that is the scanner 50. Paragraph [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Crandall’s reference. The suggestion/motivation for doing so would have been to mechanically lock the tester head to hole, the light tight viewing of samples in conjunction with ease of movement of the microscope, such enclosures allow for the microscope to be easily moved, and allows the microscope to work in a dark environment once the enclosure door is closed, as suggested by Tafas at paragraphs [0007 and 0044]. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Crandall’s and Tafas’ references. The suggestion/motivation for doing so would have been to design a portable image capturing device that integrates the functions of the digital camera, projector and card scanner, as suggested by Yang at paragraphs [0007-0008].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Tafas and Crandall with Yang to obtain the invention as specified in claim 1.
With regard to claim 2 Tafas discloses a seal that forms around the embedded imaging device of the portable device to exclude light from entering an imaging field during use (paragraph [0060] where light seal is made between housing 145 and the light closure material 124).
With regard to claim 3 Crandall discloses  a network connection provided to the portable device to transfer images to a remote repository (network 41, paragraphs [0150-0151, 0169, 0172-0173]).
With regard to claim 4 Crandall discloses wherein the slide tray is moveably mounted on a track (motorized stage 14, paragraphs [0155-0157]).
With regard to claim 5 Crandall discloses a step motor to move along an axis of the desktop slide scanner in predetermined increments (motorized stage 14, and paragraphs [0157-0158] where “the stage controller 22 includes a 2-axis servo/stepper motor controller (Compumotor 6K2) and two 4-amp microstepping drives (Compumotor OEMZL4). Microstepping provides a means for commanding the stepper motor in much smaller increments than the relatively large single 1.8 degree motor step.”).
With regard to claim 6 Crandall discloses wherein the imaging portal provides a predetermined level of magnification (paragraphs [0123-0126] and [0162-0166]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669